Darrell Hickman, Justice, dissenting. In two cases interpreting the new adoption law we have taken the view that the law should be liberally interpreted so that the legal father cannot unreasonably block the adoption of his child. In Pender v. McKee, 266 Ark. 18, 582 S.W. 2d 929 (1979), we held that the legal father who had not contributed any money to the support of his child for “at least ten months” forfeited his right to object to the adoption of his child. In Henson v. Money, 273 Ark. 203, 617 S.W. 2d 367 (1981), decided only weeks ago, we held the legal father forfeited his rights when he did not pay support payments for fifty-one weeks. In both cases the fathers were the legal biological fathers of the children, who had in the past supported their children. In this case the father has never sought any legal rights to the child which is his out of wedlock. In Roque v. Frederick, 272 Ark. 392, 614 S.W. 2d 667 (1981), we held a putative father had the right to a hearing regarding his rights. We did not hold a putative father necessarily had any legal rights to the child. That depends on the circumstances of the case. The father in this case has spent a good part of his life in mental and penal institutions. He admitted to being incarcerated for about twenty of his forty-one years. He was in the Arkansas penitentiary when the child was born. Why Arkansas Social Services took the child to the penitentiary for regular visits I do not know. Perhaps this was done at the order of the Juvenile Court or perhaps in the belief that this man and the mother might get married. The testimony was that after he was released he did not seek to visit the child. He said he called the social worker a few times but she was not in. But the social worker in charge of the case said he never contacted her regarding the child. He has not ever paid a dime’s support for this child. He admits to being in the custody of the California Youth Authority when he was thirteen or fourteen. He admitted he pleaded guilty to manslaughter in California and was sentenced to serve from six months to ten years. He served every day of the ten year sentence. He admitted he stole an automobile in San Francisco for which he received probation. He was in jail numerous times. His “rap sheet” reads as follows: [[Image here]] [[Image here]] Greenfield admitted most of the convictions but claimed there was another man named David Allen Greenfield in California that must have committed some of these acts. The evidence reflects that since he was released from the Arkansas penitentiary he has moved about and changed jobs. There was evidence he had not been completely honest about his employment since he was paroled. I find that all this evidence supports the probate judge’s two findings: (2) Placing the child in the father’s custody would raise a substantial risk of serious harm to the child due to the mental and emotional illnesses of the father which have resulted in repeated incarcerations and failures at rehabilitating his own life; and (3) The father’s past behavior indicated an irremediable inability to provide for the basic essential and necessary physical, mental and emotional needs of the child. I would agree that incarceration alone is not grounds to find abandonment. But the test on review is not whether we are convinced that there is clear and convincing evidence of the probate judge’s findings, but whether we can say that the probate judge was clearly wrong in his findings. Rules of Civil Procedure, Rule 52. This father may need this child but this child does not need this father. Social Services owes no duty to put this father and child together. They worked on this case providing support financially and otherwise to both the father and mother for over a year. This child does not need its life and well being delayed any longer. There was sufficient evidence to support the probate judge’s findings and I would affirm the decree.